Citation Nr: 0611867	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  97-08 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran served on active duty from January 1982 to May 
1985.  The Board of Veterans' Appeals (Board) has already 
clarified the somewhat confusing procedural history of this 
case in remands issued in November 2000 and January 2004.  


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the veteran has PTSD.  

2.  A preponderance of the evidence is against a finding that 
the veteran's schizophrenia is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for service connection for schizophrenia 
have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.    



A.  PTSD

The veteran essentially claims that he has PTSD as a result 
of harassment he received from a superior officer while on 
active duty.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV), a link (established by medical evidence) 
between current symptoms and an inservice stressor, and 
credible supporting evidence that the claimed inservice 
stressor(s) occurred.  See 38 C.F.R. §§ 3.304(f), 4.125.  

A key question is whether the veteran actually has PTSD.  
There can be no valid claim in the absence of proof of 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  On one hand, in a July 1996 psychiatric 
examination apparently conducted in conjunction with attempts 
to get Social Security Administration (SSA) disability 
benefits, a private physician diagnosed the veteran as having 
"late" PTSD.  

On the other hand, the claims file is replete with 
psychiatric hospitalization and treatment reports in which 
the veteran is diagnosed as having schizophrenia, not PTSD.  
Moreover, two VA physicians reviewed the claims folder and 
conducted a PTSD examination in March 1997, and diagnosed the 
veteran as having schizophrenia.  Similarly a VA physician, 
after reviewing the claims folder and examining the veteran 
in August 2005, specifically concluded that the veteran did 
not have PTSD.  

As a layman the veteran has no competence to give a medical 
opinion on the diagnosis of any psychiatric symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In light of 
the fact that he has undergone two VA PTSD examinations (one 
of which was before a board of two VA physicians) and has 
failed to have been diagnosed as having PTSD, the Board does 
not find that the evidence is at least in equipoise such as 
to determine that the veteran has this disability.  As such, 
there is no need to make a determination as to whether he 
served in combat or was otherwise subjected to a stressor 
event in service.  Therefore, the preponderance of the 
evidence is against the claim for service connection for PTSD 
and it is denied.  See 38 U.S.C.A. § 5107.  

B.  Schizophrenia

Service incurrence will be presumed for psychoses if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

There is no question that the veteran currently has 
schizophrenia: he was diagnosed as having chronic 
undifferentiated type schizophrenia at an August 2005 VA 
examination.  

Service medical records do not reflect any complaints or 
diagnosis of any psychiatric conditions, nor was the veteran 
assessed or diagnosed as having schizophrenia (or other 
psychosis) within a year after his discharge in May 1985.  He 
was seen in a private outpatient setting in June 1986 for 
complaints of nervousness and reports from his family that 
his behavior had recently changed.  He was seen in the 
outpatient setting on several more occasions and in late June 
1986 was assessed as having "poor communication among family 
members."  

In any case, no medical opinion has been submitted relating 
the veteran's current schizophrenia to his active duty.  In 
fact, in an August 2005 examination report, a VA physician 
(after reviewing the claims folder) specifically concluded 
that there were no manifestations of psychosis in the 
veteran's active duty medical records or in the records from 
the June 1986 outpatient visits.  To the extent that the 
veteran has contended his schizophrenia was first manifested 
during active duty, as a layman, he has no competence to give 
a medical opinion on the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Particularly in light of the August 2005 VA opinion, the 
weight of the credible evidence fails to demonstrate that the 
veteran's schizophrenia is related to active duty.  As the 
preponderance of the evidence is against this claim for 
service connection, it must be denied.  38 U.S.C.A. 
§ 5107(b).

II.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  In an April 2004 
letter, VA clearly advised the veteran of the four elements 
required by Pelegrini II.  

The five elements of a claim for service connection include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  
      
In this case VA provided the veteran with notice of what type 
of information and evidence was needed to substantiate his 
claims for service connection, but did not provide him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, there is no prejudice 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  Since (as 
detailed above) the preponderance of the evidence is against 
the veteran's claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  

Service, VA, SSA, and private medical records are in the 
file, as are the veteran's service personnel records.  
Translations of numerous Spanish-language documents have been 
obtained.  The veteran underwent VA psychiatric examinations 
in March 1997 and August 2005 (and the reports of these 
examinations were obtained and reviewed).  The veteran has 
not indicated that there are any outstanding records 
pertaining to his claims.  

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, he is not prejudiced by the Board's 
adjudication of his claims.  

ORDER

Service connection for PTSD is denied.

Service connection for schizophrenia is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


